Citation Nr: 1704507	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date prior to March 20, 2009, for the award of a 10 percent rating for the residuals of right ankle sprains, to include mild degenerative joint disease.

2.  Entitlement to an effective date prior to March 20, 2009, for the award of a 10 percent rating for the residuals of left ankle sprains, to include mild degenerative joint disease.

3.  Entitlement to an increased rating for residuals of right ankle sprains, to include mild degenerative joint disease, evaluated as 10 percent disabling prior to January 19, 2010, and 20 percent thereafter.

4.  Entitlement to an increased rating for residuals of left ankle sprains, to include mild degenerative joint disease, evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for residuals of fracture of the 4th metacarpal of the left hand.  

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to acquired psychiatric disorder.

7.  Entitlement to service connection for low testosterone and hypogonadism, to include as secondary to acquired psychiatric disorder.  

8.  Entitlement to service connection for right hip disorder, to include ostearthritis, to include as secondary to right and left ankle disabilities.  

9.  Entitlement to service connection for bilateral foot disorder, to include plantar fasciitis, MTP contusion, degenerative changes of first metatarsophalangeal and interphalangeal joint, and hallux valgus, to include as secondary to right and left ankle disabilities.  

10.  Entitlement to service connection for bilateral elbow disorder, to include cubital tunnel syndrome, olecranon bursitis and lateral epicondylitis, to include a temporary total rating for right and left cubital tunnel release, to include as secondary to left hand disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to June 1987 with the United States Army and from November 1988 to September 1990 with the United States Marine Corp.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Boise, Idaho and Fort Harrison, Montana, respectively.  The August 2009 rating decision granted the Veteran's claims for increased ratings for right and left ankle sprains and awarded a 10 percent rating, each, effective March 20, 2009, the date of claim for an increase.  The decision also denied a compensable rating for fracture of the 4th metacarpal of the left hand.  The remaining issues on appeal were denied in the February 2010 rating decision.     

By rating decision in January 2011, the RO increased the right ankle disability rating to 20 percent, effective January 19, 2010.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

In July 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript has been associated with the record.  In December 2016, the undersigned denied the Veteran's motion to advance this case on the docket due the absence of sufficient cause.  

In January 2017, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) granting a power of attorney in favor of the Virginia Department of Veteran's Services.  Under 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  38 C.F.R. § 20.1304 (a) (2016).  The Board cannot accept a request for a change in representation after this 90 day period unless good cause is shown in a written motion to account for the delay in the submission of the request. 38 C.F.R. § 20.1304(b) (2016).  In the present case, the Veteran has not submitted a motion to the Board requesting a change in his representative nor is there any explanation for the change in representation at this late date. 

Accordingly, the Board does not find good cause for the Veteran changing his representative at such a late date.  See Perez v. Shinseki, 25 Vet. App. 190 (2011) (Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  Consequently, the Board has not accepted the appointment of the new representative for purposes of the current appeal.  The request for a change in representation is referred to the RO upon completion of the Board's action on the pending appeal without action by the Board concerning the request.

Additional medical evidence, including VA examinations, has been associated with the record that has not been considered by the RO.  However, with the exception of a May 2016 opinion from the Veteran's VA physician and a January 2017 VA examination both addressing the Veteran's right hip disorder, as this evidence does not address the issues decided herein, it is not relevant and waiver of RO consideration is not necessary.  With respect to the right hip, although the Veteran has not waived RO consideration of the January 2017 VA examination, in light of the need to remand for further development, the Board finds no prejudice to the Veteran as the RO will have the opportunity to consider this evidence.

The issues of entitlement to an earlier effective for the award of service connection for depression, the issues of entitlement to service connection for hernia, back disorder, left hip disorder and acid reflux and the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in an October 2016 Application for Disability Compensation and Related Compensation Benefits and a separate Application for TDIU, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Because the claim for TDIU involves more than just the disabilities that are on appeal, the Board finds that referral for a TDIU as opposed to remand appropriate.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU request, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Here, in contrast, the Veteran has not claimed that he is unemployable due solely to the disabilities on appeal.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased ratings for service-connected right and left ankle disabilities and entitlement to service connection for a right hip disorder, bilateral foot disorder and bilateral elbow disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for residuals of right and left ankle sprains, to include mild degenerative joint disease, that was received by VA on March 20, 2009; prior to this date, it was not factually ascertainable that the Veteran's service-connected residuals of right and left ankle sprains increased in severity to meet the criteria for a higher rating. 

2.  For the entire appeal period, the Veteran has been in receipt of the maximum schedular rating available for limitation of motion and ankylosis of the left fourth finger; the finger has not been amputated, and the symptoms are not productive of loss of use of the hand.

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of erectile dysfunction, and the record does not contain a recent diagnosis of such disorder prior to the Veteran's filing of a claim.

4.  Low testosterone and hypogonadism is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not proximately due to or aggravated by the Veteran's service-connected acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 20, 2009, for the assignment of a 10 percent disability rating for residuals of right ankle sprain, to include mild degenerative joint disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to March 20, 2009, for the assignment of a 10 percent disability rating for residuals of left ankle sprain, to include mild degenerative joint disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for entitlement to a compensable rating for residuals of fracture of the 4th metacarpal of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2016).

4.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for low testosterone and hypogonadism, to include as secondary to the Veteran's service-connected acquired psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the claims decided herein, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claims as required under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist, and therefore the Board finds it may proceed to a decision.

II.  Earlier Effective Date for Residuals of Right and Left Ankle Sprains

The Veteran is seeking an effective date prior to March 20, 2009 for the grant of 10 percent disability ratings for his service-connected residuals of residuals of right and left ankle sprains.  In his statements of record and at the Board hearing, he essentially reported that he filed a prior claim for increased ratings in 2002 or 2003 while in Cincinnati, Ohio that was never adjudicated.    

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Initially, the Board notes that in an April 1993 rating decision, a 10 percent evaluation under 38 C.F.R. § 3.324 was continued for the Veteran's bilateral ankle condition.  The Veteran was informed of this decision in an April 1993 letter, but he failed to file a notice of disagreement within one year with respect to the rating assigned and new and material evidence was not submitted.  The remaining documents dated in 1994 refer to missing benefits checks and enrollment in direct deposit.  Nothing in these documents address the Veteran's ankle disorders.  The next document of record is a September 2008 Notification of an Employee or Employee-Relative Claim File.  In October 2008, a permanent transfer report was submitted.  Thereafter, the next document in the claims file is the March 20, 2009 claim for increase.  

There is no indication in the record of any intent to file a claim for an increased disability evaluation for service-connected ankle disorder until the Veteran filed his current claim, which was received by VA on March 20, 2009.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In this case, subsequent to the April 1993 rating decision and prior to March 20, 2009, there is no communication from the Veteran or an authorized individual acting on his behalf, to include his representative, evidencing an intent to apply for an increased rating for right and left ankle disabilities.  

Moreover, pursuant to 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The Board has considered the applicability of 38 C.F.R. § 3.157(b); however, a report of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, or reports and records from State and other institutions were not received in the time period between the issuance of the April 1993 rating decision and the receipt of the March 2009 claim.

The Board recognizes that the Veteran has asserted that he filed a claim in 2002 and 2003.  However, the Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  In the instant case, again, the record does not reflect that the Veteran filed an informal claim prior to March 20, 2009.  In fact, the record does not contain any documents between 1994 and 2008.  Thus, the Board presumes that no such claim was filed or it would be associated with his record. 

Therefore, the Board finds that the Veteran's claim for an increased rating for his residuals of the right and left ankles was first received by VA on March 20, 2009.  The general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that the effective date of the award of an increased evaluation is the date of the Veteran's claim, March 20, 2009, or the date entitlement is shown, whichever is later.  Therefore, the focus of the Board's review becomes whether it is factually ascertainable that the Veteran experienced an increase in his service-connected right and left ankle disorders during the year prior to March 20, 2009  to warrant a higher rating.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase)).  In making this determination, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

The Board has considered whether it was factually ascertainable that the Veteran's service-connected disability had increased in severity in the year prior to March 20, 2009.  The medical evidence of record does not specifically reflect treatment for these disabilities during this period.  Moreover, evidence dated after this time period, to include the VA examinations as well as additional treatment records, fail to demonstrate a factually ascertainable increase in the severity of such disability prior to March 20, 2009.  Moreover, the Veteran has not provided any lay evidence documenting any such increase in severity.  

Therefore, absent any evidence beyond the Veteran's general assertion that his right and left ankle disabilities met the criteria prior to March 2009, the Board finds that it was not factually ascertainable that his service-connected right and left ankle disabilities had increased in severity in the year prior to March 20, 2009, so as to warrant a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 for moderate limitation of motion of the ankle.

In conclusion, based on the analysis above, an effective date prior to March 20, 2009, for 10 percent disability ratings for service-connected right and left ankle disorders, is not warranted.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Residuals of Fracture of the 4th Metacarpal of the Left Hand

The Veteran is also seeking an increased rating for his service-connected residuals of fracture of the 4th metacarpal of the left hand.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected residuals of fracture of the 4th metacarpal of the left hand has been rated under Diagnostic Code 5230 for limitation of motion of the ring or little finger.  Under this code, a noncompensable evaluation is the maximum evaluation available for limitation of motion of the ring or little finger.  See 38 C.F.R. § 4.71.  

The Veteran filed his claim for an increased rating in March 2009.  A January 2009 VA clinical record showed that there was no swelling and his ring finger was non-tender.  His MCP motion was zero to 90 degrees without pain.  He had laxity of the radial collateral ligament of the right MCP joint with maximum flexion.  It was noted that x-rays showed subtle degenerative changes.  The impression was chronic collateral ligament laxity of the left right finger and metacarpal phalangeal joint.  

He was afforded a VA examination in July 2009.  It was observed that the Veteran fractured his left 4th metacarpal while in the Army and then again while in the Marines.  The Veteran reported continuing pain, especially when a strong, prolonged grip was required.  On physical examination, it was noted that the Veteran was right hand dominant.  There was no decrease in hand strength or hand dexterity.  There were no other symptoms or history of flare-ups.  There was no objective pain on active motion or additional limitation.  There was no change following repetitive motion.  There was also no ankylosis, amputations or deformity.  There was also no decreased strength for pushing, pulling or twisting.  However, there was weakness in the left 4th finger with adduction against resistance (4/5) compared to right hand.   The impact on occupational activities was described as decreased manual dexterity and pain.  The Veteran dealt with it for the most part, but may decide to do certain tasks on different days depending on how his hand felt. There was a moderate effect on chores and a mild effect on recreation, but otherwise, no effects on the Veteran's usual daily activities.    

A September 2010 clinical record showed that the Veteran presented with a new injury to his fifth finger on the left hand.  On physical examination, the Veteran was  able to open and close his left hand and had no functional loss.  However, he had tenderness over the 4th metacarpophalangeal joint of the left hand.  He also had
tenderness around the finger, a little bit of laxity with varus stress.  A  contemporaneous x-ray showed that here was no fracture or acute bony pathology. Small bony densities adjacent to the fourth metacarpal head and the second metacarpal head were present previously.  No erosive changes were noted.  

The Veteran was afforded another VA examination in November 2014.  There were no flare-ups reported that impacted the function of the hand.  The examiner observed that there was limitation of motion of the left ring finger.  There was no gap between the thumb pad and the fingers or fingertips and proximal transverse crease of the palm.  The left ring finger did exhibit less movement than normal.  The Veteran was unable to extend beyond 90 degrees at the PIP joint.  There was also no objective evidence of painful motion, functional loss or impairment, or additional limitations following repetitive use testing of any of the other fingers.  Muscle strength was all normal and there was no ankylosis.  X-rays showed no evidence of significant degenerative/inflammatory arthritis of the left hand.  The examiner observed that there was no functional impact on the Veteran's ability to work.  In an addendum opinion, the examiner reiterated that there was no left hand arthritis.  

Most recently, the Veteran was afforded a VA examination in March 2016.  The Veteran reported pain, numbness, swelling and tingling.  Also, the Veteran had to be careful when lifting heavy objects due to hand pain.  Again, there were no flare-ups or functional loss or impairment.  Range of motion of the left hand was all normal.  However, there was evidence of pain on use and localized tenderness or pain on palpation at the base of the 4th and 3rd digit palmar.  There was no additional loss following repetitive use testing.  However, pain and weakness did limit functional ability.  Range of motion was within normal limits, but weakness in grip strength was less on left than right.  There was no findings of ankylosis.  The examiner found no functional impact on employment.  He concluded that the fracture 4th metacarpal had resolved with full healing noted on x-ray.  The current hand pain and tenderness as well as symptoms are not related to in-service fracture residuals.  Instead, they are most likely neuropathic with evidence of Phalen's on the left.  The Veteran's symptoms were considered most consistent with ulnar neuropathy, which would not be caused by a 4th metacarpal fracture.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating.  The Veteran is receiving the maximum rating allowable under Diagnostic Code 5230.  Likewise, a compensable rating is also not available under Diagnostic Code 5227 for ankylosis of the ring finger.  

Rather, a compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155. Amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost). 38 C.F.R. § 4.71a , Diagnostic Code 5155.  In order for ankylosis to be rated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  See Note (3)(i) preceding 38 C.F.R. § 4.71a , Diagnostic Code 5216.  In this case, there is no indication that the metacarpophalangeal and proximal interphalangeal joints are ankylosed.  All of the VA examinations found no evidence of ankylosis.  As ankylosis of the metacarpophalangeal and proximal interphalangeal joints is not shown, a compensable rating is not warranted.

A compensable evaluation under Diagnostic Code 5003 is also not warranted. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Code 5230).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003.  Under 38 C.F.R. § 4.45 (f), a group of minor joints of the upper extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Although a January 2009 clinical record indicated that there were subtle degenerative changes on x-ray, subsequent x-ray reports clearly showed no evidence of arthritis.  In fact, when specifically asked for an opinion, the November 2014 VA examiner unequivocally stated that there was no left hand arthritis.  In sum, the majority of the medical evidence shows no evidence of left hand arthritis.  As the preponderance of the evidence demonstrates that there is no arthritis in the left hand, the Board finds that a group of minor joints has not been affected and a 10 percent rating may not be assigned under Diagnostic Code 5003.

Further, there is no evidence that the Veteran's service-connected ring finger disability results in limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note.  Therefore, consideration of additional Diagnostic Codes governing impairment of other fingers or the hand is not warranted. 

Also, the Veteran is not entitled to a compensable rating based on functional loss.  In Johnston, supra, the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable rating for his left ring finger disability under Diagnostic Code 5230, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40  and § 4.45 are not for consideration for his left fourth finger disability.  The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59  is of no benefit to the Veteran in the present case.

In reaching the aforementioned conclusions, the Board has considered the Veteran's contentions with respect to the nature of his service-connected left hand disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain, decreased strength with grip and swelling.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  While the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left 4th metacarpal disability. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected residuals of fracture of the 4th metacarpal of the left hand; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App at 115-16  .

In this case, the symptoms associated with the Veteran's residuals of fracture of the 4th metacarpal of the left hand, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  The Board further finds that the Veteran's complaints of pain, swelling and decreased grip strength associated with his finger disability are contemplated by the schedular rating criteria.  Specifically, the rating schedule provides for ratings based on limitation of motion, ankylosis, and amputation of the ring finger.  Importantly, the most recent VA examiner has attributed the Veteran's symptoms to his nonservice-connected neuropathy as opposed to his 4th metacarpal fracture.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities given that the Veteran's right and left ankle disorders are being remanded for further development, further discussion of Johnson is not necessary.  

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his left fourth finger disability renders him unemployable.  Therefore, the Board finds that a claim for TDIU due the Veteran's finger disability is not raised by the Veteran or reasonably raised by the record.  Moreover, the issue of entitlement to a TDIU due to the Veteran's other service-connected disorders has been referred back to the AOJ for appropriate development.  

In sum, as the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Erectile Dysfunction

The Veteran is seeking service connection for erectile dysfunction.  In his statements of record and at the Board hearing, the Veteran has asserted that he suffers from erectile dysfunction secondary to his service-connected psychiatric disorder and medications taken for such disorder.  

Service treatment records are silent with respect to any findings of erectile dysfunction.  Post-service clinical records are also silent with respect to any objective findings of erectile dysfunction.

The Veteran was afforded a VA examination in November 2014.  The examiner unequivocally found that the Veteran did not suffer from erectile dysfunction.  

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently suffers from erectile dysfunction.  In this regard, a November 2014 VA examination clearly found no objective evidence of erectile dysfunction and the remainder of the record is also silent with respect to any objective findings of erectile dysfunction.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Again, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain, supra.  

Additionally, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In the instant case, there is no competent medical evidence showing that the Veteran was suffering from erectile dysfunction, at the time he filed his claim in January 2010.  

Moreover, the Board has also considered the Veteran's contentions that he suffers from erectile dysfunction.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to report such symptoms.  However, as a lay person, is not competent to offer a diagnosis of erectile dysfunction as he does not possess the requisite specialized knowledge.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of erectile dysfunction.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In turn, his statements are outweighed by the medical evidence of record, specifically, the November 2014 VA examination.  

In conclusion, the preponderance of the evidence is against service connection for erectile dysfunction.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Low testosterone and hypogonadism

The Veteran is also seeking service connection for low testosterone and hypogonadism.  He also asserts that these disorders are secondary to his acquired psychiatric disorder.

Service treatment records are silent with respect to any findings of low testosterone and hypogonadism.  Post-service VA clinical records beginning approximately in 2009 revealed that the Veteran had low testosterone levels.  

After examining the Veteran and reviewing the record, the November 2014 VA examiner opined that the his low testosterone and hypogonadism was not likely to be due to Veteran's mental condition.  The examiner also indicated that there is not sufficient evidence to establish a baseline of severity; thereby, indicating that such disorder was not aggravated by the Veteran's mental condition.  The examiner rationalized that low testosterone and hypogonadism is a physical condition that relates to hormonal levels of the individual.  It is not controllable by a person's mental condition and would have no relations to a mental condition.  
 
The VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Initially, the Board must find that, as there is no evidence of low testosterone and hypogonadism in service or for many years after service, service connection on a direct basis is not warranted.  Again, service treatment records are completely silent with respect to any such findings.  Further, it was many years after service before there were any findings of low testosterone and hypogonadism.  Moreover, as the Veteran's current disorder is not a chronic disease listed at 38 C.F.R. § 3.309(a), a continuity of symptoms may not be used to establish service connection.  See Walker, supra.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran and his spouse are competent to report symptoms.  However, they are not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his spouse are nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

The Board now turns to whether the claim may be allowed on a secondary basis.
On this question, the November 2014 VA examination with opinion clearly found that the Veteran's low testosterone and hypogonadism was not caused or aggravated by his service-connected psychiatric disorder.  As discussed above, the Board finds the examination with opinion to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

The Board has also considered the Veteran's and his spouse's statements that they believe his low testosterone and hypogonadism are due to his service-connected psychiatric disorder.  However, again, given that the Veteran and his spouse do not have any special medical expertise, the Board must find that they are not competent to give such a medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the highly probative VA examination with opinion, service connection is also not warranted on a secondary basis. 

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for low testosterone and hypogonadism.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

An effective date prior to March 20, 2009, for the award of a 10 percent disability rating for residuals of right ankle sprains, to include mild degenerative joint disease, is denied. 

An effective date prior to March 20, 2009, for the award of a 10 percent disability rating for residuals of left ankle sprains, to include mild degenerative joint disease, is denied. 

A compensable rating for residuals of fracture of the 4th metacarpal of the left hand is denied.  

Service connection for erectile dysfunction is denied.

Service connection for low testosterone and hypogonadism is denied.  


REMAND

With respect to the Veteran's claims for increased ratings for his right and left ankle disorders, the Veteran was afforded VA examinations in July 2009, January 2010, November 2014 and March 2016.  However, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, the prior VA examinations, addressing the right and left ankles provided only range of motion findings on active motion and did not address range of motion findings in passive motion, weight-bearing and nonweight-bearing.  Significantly, there is documentation of pain on weight-bearing and, thus, these findings may be relevant.  Accordingly, a new VA examination is necessary to address the requirements under Correia. 

The Veteran is also seeking service connection for a right hip disorder.  The Veteran asserts that his right hip disorder is caused by his duties as an infantryman while on active service.  In the alternative, the Veteran has asserted that his right hip disorder is secondary to his service-connected bilateral ankle disorders.  Service treatment records are silent with respect to any complaints, findings or diagnoses pertaining to the right hip.  The July 2009 examiner found that the Veteran's right hip strain was less likely than not caused by or a result of bilateral ankle condition.  The examiner determined that it was more likely work-related and did not develop anytime near military service.  October 2009 and January 2010 examinations essentially reiterated the same findings.  At the November 2014 VA examination, despite the medical evidence to the contrary, the examiner indicated that there was no right hip condition found and, in turn, did not offer an etiological opinion.  In support of his claim, the Veteran submitted a May 2016 opinion from his VA physician.  The examiner opined that the Veteran's degenerative ankle joint disease had contributed to his development of early degenerative hip joint disease and stated that the Veteran needed a sedentary job.  However, the examiner offered no rationale for this opinion so it is insufficient to be the basis of the award of service connection.  

Subsequently, the Veteran was afforded a VA examination in January 2017.  The examiner opined that the Veteran's right hip disorder was less likely than not proximately due to or aggravated beyond its natural progression by the Veteran's service-connected ankle disorders.  The examiner simply rationalized that there was no medical evidence establishing any connection between ankle condition and hip condition.  Nevertheless, this statement is more of a reiteration of the opinion and not an explanation of the opinion.  Moreover, the examiner failed to address the May 2016 opinion that indicated that there was a connection.     

Given the above, an additional examination will be necessary.  The Board finds that an examination rather than simply an opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

The Veteran is also seeking service connection for a bilateral foot disorder.  Again, the Veteran is asserting that his bilateral foot disorder is directly related to service and/or secondary to his bilateral ankle disorder.  Service treatment records do document incidents of foot pain.  In this regard, an August 1984 record showed a complaint of sore feet.  Further, a January 1989 record documented complaints of left foot pain for two months and a May 1989 record documents pain in the right foot.  The July 2009 VA examiner determined that the Veteran's right and left foot plantar fasciitis was less likely than not caused by or a result of the Veteran's bilateral ankle condition.  The examiner opined that the Veteran's plantar fasciitis and metatarsal pain were more likely to be caused by his post-service work history given numerous jobs with lots of time on his feet wearing, steel-toed boots.  An October 2009 VA examination of the left foot showed degenerative joint disease of the right and left foot 1st MTP and plantar fasciitis.  The examiner again found that these disorders were not caused by or a result of the Veteran's ankle disorders and again were more likely caused by his post-service work history.

The Veteran was afforded another examination in January 2010.  This examiner diagnosed hallux valgus, MTP contusion, plantar fasciitis of both feet; minor degenerative changes of the interphalangeal and first metatarsophalangeal joint and talonavicular changes of the right foot; and minor degenerative joint disease of first metatarsophalangeal joint of the left foot.  The examiner again found that it was more likely that the Veteran's employment and resulting footwear contributed to his foot condition.  However, the examiner opined that it was impossible to determine whether the Veteran's ankle conditions aggravated his foot conditions beyond their natural progression without resorting to mere speculation.  At the November 2014 VA examination, despite the medical evidence to the contrary, the examiner indicated that there was no bilateral foot condition found and, in turn, did not offer an etiological opinion.  

The Court has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In the instant case, the January 2010 examiner did not offer a clear rationale for his inability to provide an opinion.  Again, the subsequent VA examination failed to provide an etiological opinion and it would be useful if an opinion would directly address the in-service complaints in the context of the claim.  Accordingly, the Board finds that an additional examination is necessary.  

The Veteran is also seeking service connection for a bilateral elbow disorder.  Likewise, the Veteran is asserting that his bilateral elbow disorder manifested in service due to his duties as an infantryman as well as lifting heavy objects.  He has also claimed that this his bilateral elbow disorder is secondary to his service-connected left hand disorder.  The November 2014 examiner determined that the Veteran's bilateral cubital tunnel syndrome was not the result of the Veteran's 4th MC fracture given their distinct anatomic locations with respect to the left upper extremity, and as to the right the examiner noted fracture of the left hand should not affect the right upper extremity in any shape or form.  However, the examiner failed to address the Veteran's other diagnosed elbow disorders, primarily olecranon bursitis and lateral epicondylitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, further opinion is necessary.  

As a final matter, the Veteran's Virtual VA record includes VA treatment records dated to January 2016.  In light of the need to remand, VA treatment records dated from January 2016 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the record shows that the Veteran had received private treatment for his disorders.  Thus, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA treatment records dated from January 2016 to the present addressing the disabilities at issue.

2.  Take appropriate action, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records addressing the disabilities at issue.  

3.  After obtaining all outstanding relevant treatment records, schedule the Veteran for an appropriate VA examination to address the severity of his service-connected right and left ankle disabilities.  The record should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of both ankles (expressed in degrees) in active motion, passive motion, weight-bearing and nonweight-bearing.  The examiner should note the point at which pain begins in the range of motion.  If any such test cannot be performed, the reasons for that should be explained.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or  incoordination associated with the ankles.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right ankle due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired right hip disorder, right and left foot disorders and right and left elbow disorders.  The record should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

(A)  The examiner should identify all current right hip disorders, to include, if present, osteoarthritis; right and left foot disorders, to include, if present, plantar fasciitis, MTP contusion, degenerative changes of first metatarsophalangeal and interphalangeal joint, and hallux valgus; and right and left elbow disorders, to include, if present, cubital tunnel syndrome, olecranon bursitis and lateral epicondylitis.  

(B)  After reviewing the record and examining the Veteran, the examiner should offer an opinion for each diagnosed right hip disorder and right and left foot disorders as to the following:

	i)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is related to the Veteran's active service, to include his duties as an infantryman. 

      ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is proximately due to, or caused by, the Veteran's service-connected bilateral ankle disorders. 

      iii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder has been aggravated by the Veteran's service-connected bilateral ankle disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(C)  After reviewing the record and examining the Veteran, the examiner should offer an opinion for each diagnosed right and left elbow disorders as to the following:

	i)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is related to the Veteran's active service, to include his duties as an infantryman as well as lifting heavy objects. 

      ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is proximately due to, or caused by, the Veteran's service-connected left hand disorder. 

      iii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder has been aggravated by the Veteran's service-connected left hand disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale.  In offering the opinions, the examiner is asked to consider the Veteran's lay statements, his military occupational specialty, service treatment records and post-service treatment records.    

5.  Thereafter, the remaining issues on appeal should be
readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


